Exhibit 10.1

EXECUTION COPY

MASTER AGREEMENT

dated July 7, 2009

among

GENWORTH FINANCIAL, INC.

and

GENWORTH FINANCIAL MORTGAGE INSURANCE COMPANY CANADA

and

GENWORTH MI CANADA INC.

and

BROOKFIELD LIFE ASSURANCE COMPANY LIMITED



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

ARTICLE I     DEFINITIONS

   1

SECTION 1.01

   Certain Defined Terms    1

SECTION 1.02

   Other Terms    5

ARTICLE II    RESTRICTIVE COVENANTS AND EMPLOYEE MATTERS

   6

SECTION 2.01

   Non-Competition    6

SECTION 2.02

   Non-Solicitation    8

SECTION 2.03

   Employee Matters    8

SECTION 2.04

   Reasonableness of Covenants    8

ARTICLE III     EXPENSES

   9

SECTION 3.01

   Expenses of the Initial Public Offering    9

ARTICLE IV     CLOSING

   9

SECTION 4.01

   Time and Place of Closing    9

SECTION 4.02

   Closing Transactions    9

ARTICLE V     CONFIDENTIALITY

   9

SECTION 5.01

   Confidential Information    9

ARTICLE VI     RELEASE; INDEMNIFICATION

   11

SECTION 6.01

   Release of Pre-Closing Claims    11

SECTION 6.02

   General Indemnification by Genworth Canada    13

SECTION 6.03

   General Indemnification by GFMICC    13

SECTION 6.04

   General Indemnification by Genworth Financial    13

SECTION 6.05

   Contribution    14

SECTION 6.06

   Indemnification Obligations Net of Insurance Proceeds and Other Amounts, On
an After-Tax Basis    15

SECTION 6.07

   Procedures for Indemnification of Third Party Claims    15

SECTION 6.08

   Additional Matters    17

SECTION 6.09

   Remedies Cumulative; Limitations of Liability    17

SECTION 6.10

   Litigation and Settlement Cooperation    18

SECTION 6.11

   GFMICC Obligations Several    18

ARTICLE VII     DISPUTE RESOLUTION

   18

SECTION 7.01

   Dispute Resolution    18

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page

SECTION 7.02

   General Provisions    19

SECTION 7.03

   Arbitration    19

ARTICLE VIII     GENERAL PROVISIONS

   20

SECTION 8.01

   Representations and Warranties; Fiduciary Duties    20

SECTION 8.02

   Further Assurances    21

SECTION 8.03

   Survival of Covenants    21

SECTION 8.04

   Governing Law    21

SECTION 8.05

   Force Majeure    22

SECTION 8.06

   Notices    22

SECTION 8.07

   Taxes    23

SECTION 8.08

   Regulatory Approval and Compliance    25

SECTION 8.09

   Severability    25

SECTION 8.10

   Entire Agreement    26

SECTION 8.11

   Assignment; No Third-Party Beneficiaries    26

SECTION 8.12

   Amendment; Waiver    27

SECTION 8.13

   Rules of Construction    27

SECTION 8.14

   Counterparts    27

 

-ii-



--------------------------------------------------------------------------------

This Master Agreement, dated July 7, 2009 (this “Agreement”), is made by and
among GENWORTH FINANCIAL, INC., a corporation existing under the laws of the
State of Delaware (together with its Affiliates, “Genworth Financial”), GENWORTH
FINANCIAL MORTGAGE INSURANCE COMPANY CANADA, a corporation existing under the
laws of Canada (“GFMICC”), GENWORTH MI CANADA INC. (“Genworth Canada”; and,
together with GFMICC and their respective Affiliates, collectively, “Genworth
Mortgage Insurance Canada”), and BROOKFIELD LIFE ASSURANCE COMPANY LIMITED, a
corporation existing under the laws of Bermuda (“Brookfield”).

RECITALS

A. Genworth Canada is undertaking an initial public offering (the “Initial
Public Offering”) of its common shares pursuant to a prospectus filed with
Canadian securities regulatory authorities.

B. Genworth Financial and Genworth Mortgage Insurance Canada have entered into
this Agreement and the other IPO Agreements (as defined below) to set out
certain key provisions relating to the separation of Genworth Financial and
Genworth Mortgage Insurance Canada and their continuing arrangements following
the completion of the Initial Public Offering (the “Closing”).

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto hereby agree as
follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Certain Defined Terms. The following capitalized terms used in this
Agreement shall have the meanings set forth below:

“Action” means any demand, action, claim, dispute, suit, countersuit,
arbitration, inquiry, proceeding or investigation by or before any Governmental
Authority.

“Affiliate” (and, with a correlative meaning, “affiliated”) means, with respect
to any Person, any direct or indirect subsidiary of such Person, and any other
Person that directly, or through one or more intermediaries, controls or is
controlled by or is under common control with such first Person; provided,
however, that, for the sole purpose of defining the benefits and obligations of
the parties pursuant to this Agreement and the other IPO Agreements, and without
affecting or intending to affect in any way the definition or characterization,
for any purpose, of the parties’ relationship at law or with respect to any
third party (including, without limitation, pursuant to any Vendor Agreement),
from and after the Closing Date, each of Genworth Canada and its direct and
indirect Subsidiaries shall be deemed not to be an Affiliate of Genworth
Financial, Inc. or any of its direct and indirect Subsidiaries (other than
Genworth Canada and its direct and indirect Subsidiaries), and vice versa. As
used in this definition, “control” (including with correlative meanings,
“controlled by” and “under common control with”) means possession, directly or
indirectly, of power to direct or cause the direction of management or policies
or the power to appoint and remove a majority of directors (whether through
ownership of securities or partnership or other ownership interests, by contract
or otherwise).



--------------------------------------------------------------------------------

“Applicable Law” means, with respect to any Person, property, transaction, event
or other matter, (i) any foreign or domestic constitution, treaty, law, statute,
regulation, code, ordinance, principle of common law or equity, rule, municipal
by-law, Order or other requirement having the force of law, (ii) any policy,
practice, protocol, standard or guideline of any Governmental Authority which,
although not necessarily having the force of law, is regarded by such
Governmental Authority as requiring compliance as if it had the force of law
(collectively, the “Law”) relating or applicable to such Person, property,
transaction, event or other matter and also includes, where appropriate, any
interpretation of the Law (or any part thereof) by any Person having
jurisdiction over it, or charged with its administration or interpretation.

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in Toronto, Ontario or New York, NY are authorized or required
by Law to close. Any event the scheduled occurrence of which would fall on a day
that is not a Business Day shall be deferred until the next succeeding Business
Day.

“Business Lines” means the Genworth Financial Business Lines and the Genworth
Mortgage Insurance Canada Business Lines.

“Closing Date” means the date on which the Closing takes place.

“Cross License” means the Intellectual Property Cross License in substantially
the form attached hereto as Exhibit B, dated as of the date hereof, entered into
concurrently herewith by and between Genworth Financial, Inc., Genworth Canada
and GFMICC.

“Force Majeure” means, with respect to a party, an event beyond the control of
such party (or any Person acting on its behalf), which by its nature could not
have been foreseen by such party (or such Person), or, if it could have been
foreseen, was unavoidable, and includes, without limitation, acts of God,
storms, floods, riots, fires, sabotage, civil commotion or civil unrest,
interference by civil or military authorities, acts of war (declared or
undeclared) or armed hostilities or other national or international calamity or
one or more acts of terrorism or failure of energy sources.

“Governmental Approvals” means any notice, report or other filing to be made
with, or any consent, registration, approval, permit or authorization to be
obtained from, any Governmental Authority.

“Governmental Authority” means:

 

  (a) any domestic or foreign government, whether national, federal, provincial,
state, territorial, municipal or local (whether administrative, legislative,
executive or otherwise);

 

2



--------------------------------------------------------------------------------

  (b) any agency, authority, ministry, department, regulatory body, court,
central bank, bureau, board or other instrumentality having legislative,
judicial, taxing, regulatory, prosecutorial or administrative powers or
functions of, or pertaining to, government;

 

  (c) any court, commission, individual, arbitrator, arbitration panel or other
body having adjudicative, regulatory, judicial, quasi-judicial, administrative
or similar functions; and

 

  (d) any other body or entity created under the authority of or otherwise
subject to the jurisdiction of any of the foregoing, including any stock or
other securities exchange or professional association.

“Holdings I” means Genworth Canada Holdings I Limited.

“Holdings II” means Genworth Canada Holdings II Limited.

“Insurance Proceeds” means those monies: (a) received by an insured from an
insurance carrier; (b) paid by an insurance carrier on behalf of the insured; or
(c) received (including by way of set-off) from any third party in the nature of
insurance, contribution or indemnification in respect of any Liability; in any
such case net of any applicable premium adjustments (including reserves and
retrospectively rated premium adjustments) and net of any costs or expenses
incurred in the collection thereof.

“Intellectual Property” means all of the following, whether protected, created
or arising under the laws of the United States, Canada or any other foreign
jurisdiction: (i) patents, patent applications (along with all patents issuing
thereon), statutory invention registrations, divisions, continuations,
continuations-in-part, substitute application of the foregoing and any
extensions, reissues, restorations and reexaminations thereof, and all rights
therein provided by international treaties or conventions, (ii) copyrights, mask
work rights, database rights and design rights, whether or not registered,
published or unpublished, and registrations and applications for registration
thereof, and all rights therein whether provided by international treaties or
conventions or otherwise, (iii) trademarks, service marks, trade dress, logos
and other identifiers of source, including all goodwill associated therewith and
all common law rights, registrations and applications for registration thereof,
and all rights therein provided by international treaties or conventions, and
all reissues, extensions and renewals of any of the foregoing, (iv) intellectual
property rights arising from or in respect of domain names, domain name
registrations and reservations, (v) trade secrets, (vi) intellectual property
rights arising from or in respect of Technology, and (vii) all other
applications and registrations related to any of the intellectual property
rights set forth in the foregoing clauses (i) – (vi) above.

“IPO Agreements” means this Agreement, the Transition Services Agreement, the
Cross License, the Registration Rights Agreement, the Shareholder Agreement, and
the Transitional Trade-Mark License.

“Liabilities” means any debt, loss, damage, adverse claim, liability or
obligation of any Person (whether direct or indirect, known or unknown, asserted
or unasserted, absolute or contingent, accrued or unaccrued, liquidated or
unliquidated, or due or to become due, and whether in contract, tort, strict
liability or otherwise), and including all costs and expenses relating thereto.

 

3



--------------------------------------------------------------------------------

“Order” means any order, directive, judgment, decree, injunction, decision,
ruling, award or writ of any Governmental Authority.

“Person” means any individual, corporation, partnership, firm, joint venture,
association, joint-stock company, trust, unincorporated organization,
Governmental Authority or other entity.

“Personal Information” means any information about an identifiable individual
that is provided to or obtained by either party.

“Pre-Closing Transfers” means the transfers by Brookfield of all issued and
outstanding shares of each of Holdings I and Holdings II to Genworth Canada in
exchange for newly issued common shares in the capital of Genworth Canada, which
transfers shall occur prior to the Closing Date.

“Registration Rights Agreement” means the Registration Rights Agreement in
substantially the form attached hereto as
Exhibit C, dated as of the date hereof, entered into concurrently herewith by
and between Brookfield and Genworth Canada.

“Shareholder Agreement” means the Shareholder Agreement in substantially the
form attached hereto as Exhibit D, dated as of the date hereof, entered into
concurrently herewith by and among Genworth Financial, Inc., Brookfield and
Genworth Canada.

“Subsidiary” or “subsidiary” means, with respect to any Person, any corporation,
limited liability company, joint venture or partnership of which such Person
(a) beneficially owns, either directly or indirectly, more than fifty percent
(50%) of (i) the total combined voting power of all classes of voting securities
of such entity, (ii) the total combined equity interests, or (iii) the capital
or profit interests, in the case of a partnership; or (b) otherwise has the
power to vote, either directly or indirectly, sufficient securities to elect a
majority of the board of directors or similar governing body.

“Transition Services Agreement” means the Transition Services Agreement in
substantially the form attached hereto as
Exhibit A, entered into concurrently herewith among Genworth Financial, Genworth
Canada and GFMICC.

“Transitional Trade-Mark License” means the Transitional Trade-Mark License
Agreement in substantially the form attached hereto as Exhibit E, dated as of
the date hereof, entered into concurrently herewith by and among Genworth
Financial, Inc., Genworth Mortgage Holdings, LLC, Genworth Canada and GFMICC.

“Trigger Date” means the first date on which Genworth Financial ceases to
beneficially own (excluding for such purposes shares of Genworth Mortgage
Insurance Canada beneficially owned by Genworth Financial but not for its own
account, including (in such

 

4



--------------------------------------------------------------------------------

exclusion) beneficial ownership which arises by virtue of some entity that is an
Affiliate of or in Genworth Financial being a sponsor of or advisor to a mutual
or similar fund that beneficially owns shares of Genworth Mortgage Insurance
Canada) more than fifty percent (50%) of the outstanding common shares of
Genworth Canada.

SECTION 1.02 Other Terms. For purposes of this Agreement, the following terms
have the meanings set forth in the sections or agreements indicated.

 

Term

  

Section

Acquiring Party    Section 2.01(d) After-Tax Basis    Section 6.06(c) Agreement
   Preamble Closing    Recitals Competitive Business    Section 2.01(d) CPR   
Section 7.03(a) CPR Arbitration Rules    Section 7.03(a) Dispute    Section
7.01(a) GE    Schedule A Genworth Financial    Preamble Genworth Financial
Business Line    Section 2.01(b) Genworth Financial Confidential Information   
Section 5.01(b) Genworth Financial Disclosure Portions    Section 6.02(d)
Genworth Financial Indemnified Parties    Section 6.02 Genworth Mortgage
Insurance Canada    Preamble Genworth Mortgage Insurance Canada Business Line   
Section 2.01(a)(ii) Genworth Mortgage Insurance Canada Confidential Information
   Section 5.01(a) Genworth Mortgage Insurance Canada Indemnified Parties   
Section 6.04 Indemnified Party    Section 6.06(a) Indemnifying Party    Section
6.06(a) Indemnity Payment    Section 6.06(a) Initial Public Offering    Recitals
Non-Acquiring Party    Section 2.01(d)(ii) Non-arbitral Dispute    Section
7.01(b) Representatives    Section 5.01(a) Restricted Period    Section 2.01(a)
ROFR    Section 2.01(d)(ii) Sales Taxes    Section 8.07(c) Services   
Transition Services Agreement Taxes    Section 8.07(a) Technology    Transition
Services Agreement

 

5



--------------------------------------------------------------------------------

Term

  

Section

Third Party Claim

   Section 6.07(a)

Transaction

   Section 2.01(d)

Vendor Agreement

   Transition Services Agreement

ARTICLE II

RESTRICTIVE COVENANTS AND EMPLOYEE MATTERS

SECTION 2.01 Non-Competition.

(a) Genworth Financial shall not, from the Closing Date until two years after
the date on which Genworth Financial ceases to own at least one-third of the
outstanding common shares in Genworth Canada (the “Restricted Period”), directly
or indirectly, engage or invest in, own, manage, operate, finance, use or
license any other Person to use any Restricted Genworth Mortgage Insurance
Canada Intellectual Property (as defined in the Cross License) in connection
with, or control or participate in the ownership, management, operation or
control of:

 

  (i) any mortgage insurance business in Canada; or

 

  (ii) any line of business in a jurisdiction where Genworth Mortgage Insurance
Canada is licensed to conduct, or has local employees dedicated to, such line of
business at the time Genworth Financial wishes to commence or engage in such
line of business in such jurisdiction (each such line of business and the
Canadian mortgage insurance business being referred to herein as a “Genworth
Mortgage Insurance Canada Business Line”).

(b) Genworth Mortgage Insurance Canada shall not, at any time during the
Restricted Period, directly or indirectly, engage or invest in, own, manage,
operate, finance, use or license any other Person to use any Restricted Genworth
Financial Intellectual Property (as defined in the Cross License) in connection
with, or control or participate in the ownership, management, operation or
control of any line of business (other than the mortgage insurance business in
Canada) in a jurisdiction where Genworth Financial is licensed to conduct, or
has local employees dedicated to, such line of business at the time Genworth
Mortgage Insurance Canada wishes to commence or engage in such line of business
in such jurisdiction (each such line of business being referred to herein as a
“Genworth Financial Business Line”).

(c) Nothing contained in this Article II shall prevent either party or its
Affiliates from directly or indirectly owning up to an aggregate of five percent
(5%) of any class of securities of any Person whose securities are listed or
posted for trading on any stock exchange or market, provided that neither such
party nor any of its Affiliates has any direct involvement in the management of
such Person and/or such Person’s business.

 

6



--------------------------------------------------------------------------------

(d) Notwithstanding any other provision of this Agreement, during the Restricted
Period, either Genworth Financial or Genworth Mortgage Insurance Canada (the
“Acquiring Party”) shall be permitted to enter into a transaction or a business
combination with any Person or Persons, including a transaction by way of a
purchase or sale of shares, an acquisition or disposition of assets, the
formation or dissolution of a partnership or joint venture, a merger,
amalgamation or any other form of transaction (collectively, a “Transaction”) as
a result of which such Acquiring Party or any successor thereof would, directly
or indirectly, acquire a business which directly or indirectly competes with a
Business Line of the other party (a “Competitive Business”), provided that:

 

  (i) the assets and revenues of the Competitive Business comprise less than
fifteen percent (15%) of the assets and less than fifteen percent (15%) of the
revenues, respectively, of the aggregate assets and revenues of the business
being acquired, based upon the financial statements for such business’s most
recently completed fiscal year for which financial statements were prepared; and

 

  (ii) the other party hereto (the “Non-Acquiring Party”) is first given the
right (the “ROFR”) to acquire the Competitive Business on the terms set forth in
Schedule B hereto.

(e) If the Non-Acquiring Party fails to exercise its ROFR or to complete its
Transaction within the time periods specified in Schedule B hereto, the
Acquiring Party shall be permitted to complete its Transaction and thereby to
acquire and conduct the Competitive Business; provided that the Acquiring Party
holds the Competitive Business separate, including by:

 

  (i) divesting or causing the Competitive Business to be divested as soon as is
practicable and in any event within two (2) years following the closing of the
Transaction;

 

  (ii) not using, directly or indirectly, the brand(s) of the Non-Acquiring
Party in connection with the Competitive Business (other than through the use of
a corporate name as expressly contemplated by the Transitional Trade-Mark
License);

 

  (iii) if applicable, taking all appropriate steps to ensure that none of the
directors of the Non-Acquiring Party who are nominated by the Acquiring Party
serve on the board of the Competitive Business and to ensure that such directors
are not in any way involved in the management or operation of the Competitive
Business; and

 

  (iv) not using, directly or indirectly, any information relating to the
Non-Acquiring Party, other than information that is publicly available, for the
benefit, or in connection with the operation or management of, the Competitive
Business.

(f) If any party hereto is acquired during the Restricted Period, it will
continue to be subject to the non-competition restrictions described above.
However, the purchaser of such party will not be prohibited from carrying on a
Competitive Business,

 

7



--------------------------------------------------------------------------------

provided that during the Restricted Period it does not do so through such party
and that such party’s brand, personnel, confidential information and Restricted
Intellectual Property (as defined in the Cross License) are not utilized by such
purchaser in the conduct of the Competitive Business during the Restricted
Period.

SECTION 2.02 Non-Solicitation.

(a) Without the prior written consent of Genworth Financial, Genworth Mortgage
Insurance Canada shall not, at any time during the Restricted Period, directly
or indirectly, either for itself or another Person, solicit to hire, employ,
retain or contract for service, as a director, officer, employee, partner,
consultant, independent contractor or otherwise, any individual who to its
knowledge is then employed by Genworth Financial at the level of salary band 1
or 2, including any such individual seconded by Genworth Financial to Genworth
Mortgage Insurance Canada, or encourage any such individual to terminate his or
her employment with Genworth Financial, other than in publications of a general
nature and not specifically directed at any employee or employees of Genworth
Financial, unless (A) Genworth Financial has terminated the employment of such
individual or (B) at least six months have elapsed since such individual has
voluntarily terminated his or her employment with Genworth Financial.

(b) Without the prior written consent of Genworth Mortgage Insurance Canada,
Genworth Financial shall not, at any time during the Restricted Period, directly
or indirectly, either for itself or another Person, solicit to hire, employ,
retain or contract for service, as a director, officer, employee, partner,
consultant, independent contractor or otherwise, any individual who to its
knowledge is then an executive officer of Genworth Mortgage Insurance Canada,
including any such individual seconded by Genworth Mortgage Insurance Canada to
Genworth Financial, or encourage any such individual to terminate his or her
employment with Genworth Mortgage Insurance Canada, other than in publications
of a general nature and not specifically directed at any employee or employees
of Genworth Mortgage Insurance Canada, unless (A) Genworth Mortgage Insurance
Canada has terminated the employment of such individual or (B) at least six
months have elapsed since such individual has voluntarily terminated his or her
employment with Genworth Mortgage Insurance Canada.

SECTION 2.03 Employee Matters. The parties hereby agree to the terms set forth
in Schedule A hereto in respect of employee matters. For greater certainty, each
party will bear its own costs in connection with such obligations and will, at
all times, comply with Applicable Law in the discharge thereof.

SECTION 2.04 Reasonableness of Covenants. Each party acknowledges and agrees
that:

(a) the covenants set forth in this Article II are reasonable in the
circumstances and are necessary to protect the other party and its respective
Affiliates and the value to them of their respective businesses; and

 

8



--------------------------------------------------------------------------------

(b) the breach by it of any of the provisions of this Article II would cause
serious and irreparable harm to the other party which could not be adequately
compensated for in damages.

Each party therefore consents to an order specifically enforcing the provisions
of this Article II, or an injunction being issued against it restraining it from
any further breach of such provisions. Notwithstanding Section 7.01 of this
Agreement, any party may apply to the courts of either the State of New York or
the Province of Ontario to enforce the requirements of Section 2.01 or 2.02,
above, and any Dispute in respect of such provisions shall constitute a
Non-arbitral Dispute. The provisions of this Section 2.04 shall not derogate
from any other remedy that a party may have in the event of such a breach.

ARTICLE III

EXPENSES

SECTION 3.01 Expenses of the Initial Public Offering. Brookfield shall pay all
reasonable costs (excluding Genworth Canada’s proportionate share of the
underwriters’ commissions) associated with the Offering.

ARTICLE IV

CLOSING

SECTION 4.01 Time and Place of Closing. Subject to the terms and conditions of
this Agreement, all transactions contemplated by this Agreement shall be
consummated at the Closing to be held at the Toronto offices of Blake, Cassels &
Graydon LLP, on the Closing Date, or at such other place or at such other time
or on such other date as Genworth Financial and Genworth Mortgage Insurance
Canada may mutually agree upon in writing.

SECTION 4.02 Closing Transactions. At the Closing, the appropriate parties
hereto shall enter into, and, as necessary, shall cause their respective
Affiliates to enter into, the IPO Agreements.

ARTICLE V

CONFIDENTIALITY

SECTION 5.01 Confidential Information.

(a) From and after the Closing, subject to Section 5.01(c) and except as
contemplated by this Agreement or any other IPO Agreement, Genworth Financial
shall not, and shall cause its respective officers, directors, employees, and
other agents and representatives, including legal and financial advisors,
agents, customers, suppliers, contractors, consultants and other representatives
of any Person providing financing (collectively, “Representatives”), not to,
(i) directly or indirectly disclose, reveal, divulge or communicate to any
Person other than

 

9



--------------------------------------------------------------------------------

Representatives of such party who reasonably need to know such information for
the purpose (in this paragraph 5.01(a) only, the “Purpose”) of providing
services to Genworth Mortgage Insurance Canada or otherwise discharging Genworth
Financial’s obligations or exercising its rights under the IPO Agreements, or
(ii) use or otherwise exploit for its own benefit or for the benefit of any
third party or for any purpose other than the Purpose, any Genworth Mortgage
Insurance Canada Confidential Information. Genworth Financial shall use the same
degree of care to prevent and restrain the unauthorized use or disclosure of the
Genworth Mortgage Insurance Canada Confidential Information by any of its
Representatives as it currently uses for its own confidential information of a
like nature, but in no event less than a reasonable standard of care. For
purposes of this Section 5.01, any information, material or documents relating
to Genworth Mortgage Insurance Canada’s business as it is currently or formerly
conducted, or proposed to be conducted, by Genworth Mortgage Insurance Canada
furnished to or in possession of Genworth Financial, including without
limitation Personal Information, irrespective of the form of communication, and
all notes, analyses, compilations, forecasts, data, translations, studies,
memoranda or other documents prepared by Genworth Financial or its
Representatives, that contain or otherwise reflect such information, material or
documents is hereinafter referred to as “Genworth Mortgage Insurance Canada
Confidential Information.” “Genworth Mortgage Insurance Canada Confidential
Information” does not include, and there shall be no obligation hereunder with
respect to, information that (x) is or becomes generally available to the
public, other than as a result of a disclosure by Genworth Financial not
otherwise permissible hereunder, (y) Genworth Financial can demonstrate was or
became available to Genworth Financial from a source other than Genworth
Mortgage Insurance Canada or (z) is developed independently by Genworth
Financial without reference to the Genworth Mortgage Insurance Canada
Confidential Information; provided, however, that, in the case of clause (y),
the source of such information was not known by Genworth Financial to be bound
by a confidentiality agreement with, or other contractual, legal or fiduciary
obligation of confidentiality to, Genworth Mortgage Insurance Canada with
respect to such information.

(b) From and after the Closing, subject to Section 5.01(c) and except as
contemplated by this Agreement or any other IPO Agreement, Genworth Mortgage
Insurance Canada shall not, and shall cause its Representatives, not to,
(i) directly or indirectly disclose, reveal, divulge or communicate to any
Person other than Representatives of such party who reasonably need to know such
information for the purpose (in this paragraph 5.01(b) only, the “Purpose”) of
providing services to Genworth Financial or otherwise discharging Genworth
Mortgage Insurance Canada’s obligations or exercising its rights under the IPO
Agreements, or (ii) use or otherwise exploit for its own benefit or for the
benefit of any third party or for any purpose other than the Purpose, any
Genworth Financial Confidential Information. Genworth Mortgage Insurance Canada
shall use the same degree of care to prevent and restrain the unauthorized use
or disclosure of the Genworth Financial Confidential Information by any of its
Representatives as it currently uses for its own confidential information of a
like nature, but in no event less than a reasonable standard of care. For
purposes of this Section 5.01, any information, material or documents relating
to the businesses currently or formerly conducted, or proposed to be conducted,
by Genworth Financial (for greater certainty, not including Genworth Canada and
its Affiliates) furnished to or in possession of Genworth Mortgage Insurance
Canada, including without limitation Personal Information, irrespective of the
form of communication, and all notes, analyses, compilations, forecasts, data,
translations, studies, memoranda or other

 

10



--------------------------------------------------------------------------------

documents prepared by Genworth Mortgage Insurance Canada or its Representatives,
that contain or otherwise reflect such information, material or documents is
hereinafter referred to as “Genworth Financial Confidential Information.”
“Genworth Financial Confidential Information” does not include, and there shall
be no obligation hereunder with respect to, information that (x) is or becomes
generally available to the public, other than as a result of a disclosure by
Genworth Mortgage Insurance Canada not otherwise permissible hereunder,
(y) Genworth Mortgage Insurance Canada can demonstrate was or became available
to Genworth Mortgage Insurance Canada from a source other than Genworth
Financial or (z) is developed independently by Genworth Mortgage Insurance
Canada without reference to the Genworth Financial Confidential Information;
provided, however, that, in the case of clause (y), the source of such
information was not known by Genworth Mortgage Insurance Canada to be bound by a
confidentiality agreement with, or other contractual, legal or fiduciary
obligation of confidentiality to, Genworth Financial with respect to such
information.

(c) If either Genworth Financial or Genworth Mortgage Insurance Canada is
requested or required (by oral question, interrogatories, requests for
information or documents, subpoena, civil investigative demand or similar
process) by any Governmental Authority or pursuant to Applicable Law to disclose
or provide any Genworth Mortgage Insurance Canada Confidential Information or
Genworth Financial Confidential Information (other than with respect to any such
information furnished pursuant to the financial reporting provisions of the
Shareholder Agreement, which each party shall be permitted to disclose in its
public filings as required by any Governmental Authority or pursuant to
Applicable Law and in accordance with past practice), as applicable, the Person
receiving such request or demand shall use all reasonable efforts to provide the
other party with written notice of such request or demand as promptly as
practicable under the circumstances so that such other party shall have an
opportunity to seek an appropriate protective order. The party receiving such
request or demand agrees to take, and cause its Representatives to take, at the
requesting party’s expense, all other reasonable steps necessary to obtain
confidential treatment by the recipient. Subject to the foregoing, the party
that received such request or demand may thereafter disclose or provide any
Genworth Mortgage Insurance Canada Confidential Information or Genworth
Financial Confidential Information, as the case may be, to the extent required
by such Law (as so advised by counsel) or by lawful process or such Governmental
Authority.

(d) In the event that any disclosure of information is made in contravention of
this Article V, the party that has made or permitted to be made such
contravening disclosure shall immediately notify the other party thereof.

ARTICLE VI

RELEASE; INDEMNIFICATION

SECTION 6.01 Release of Pre-Closing Claims.

(a) Except as provided in Section 6.01(d), below, effective as of the time of
Closing, GFMICC does hereby, for itself and as agent for each of its Affiliates,
remise, release and forever discharge Genworth Financial and each of its
directors, officers and employees, and their heirs, executors, successors and
assigns, directly or indirectly from any and all Liabilities

 

11



--------------------------------------------------------------------------------

whatsoever, whether at law or in equity (including any right of contribution),
existing or arising from any acts or events occurring or failing to occur or
alleged to have occurred or to have failed to occur or any conditions existing
or alleged to have existed on or before the time of Closing, including in
respect of the transactions and all other activities to implement any of the
Initial Public Offering or the transactions contemplated by this Agreement or
any of the IPO Agreements.

(b) Except as provided in Section 6.01(d), below, effective as of the time of
Closing, Genworth Financial does hereby, for itself and as agent for each of its
Affiliates, remise, release and forever discharge Genworth Mortgage Insurance
Canada and each of their respective directors, officers and employees, and their
heirs, executors, successors and assigns, directly or indirectly from any and
all Liabilities whatsoever, whether at law or in equity (including any right of
contribution), existing or arising from any acts or events occurring or failing
to occur or alleged to have occurred or to have failed to occur or any
conditions existing or alleged to have existed before the time of Closing,
including in respect of the transactions and all other activities to implement
any of the Offering or the transactions contemplated in this Agreement or any of
the IPO Agreements.

(c) GFMICC, for itself and as agent for each of its Affiliates, and Genworth
Financial, for itself and as agent for each of its Affiliates, do hereby agree,
represent, and warrant that the matters released herein are not limited to
matters which are known or disclosed. Genworth Mortgage Insurance Canada and
Genworth Financial may hereafter discover facts in addition to or different from
those which it now knows or believes to be true with respect to the subject
matter of this release, but each shall be deemed to have, finally and forever
settled and released any and all claims, known or unknown, suspected or
unsuspected, contingent or non-contingent, whether or not concealed or hidden,
which now exist, or heretofore have existed upon any theory of law or equity now
existing or coming into existence in the future, including but not limited to,
conduct which is negligent, intentional, with or without malice, or a breach of
any duty, law or rule, without regard to the subsequent discovery or existence
of such different or additional facts.

(d) Nothing contained in any of Sections 6.01(a), 6.01(b) or 6.01(c) shall
impair any right of any Person to enforce this Agreement (including the
provisions of Sections 6.01(a), 6.01(b), 6.01(c), 6.02, 6.03 and 6.04 hereof),
any other IPO Agreement, any other agreement in force and effect between
Genworth Mortgage Insurance Canada and Genworth Financial, or any debt owing by
either of Genworth Financial or Genworth Mortgage Insurance Canada to the other,
from and after the Closing, in each case in accordance with its terms.

(e) GFMICC agrees, for itself and as agent for each of its Affiliates, not to
make any claim or demand, or commence any Action asserting any claim or demand,
including any claim of contribution or any indemnification, against Genworth
Financial, or any other Person released pursuant to Section 6.0.1(a), with
respect to any Liabilities released pursuant to Section 6.0.1(a). Genworth
Financial agrees, for itself and as agent for each of its Affiliates, not to
make any claim or demand, or commence any Action asserting any claim or demand,
including any claim of contribution or any indemnification, against Genworth
Mortgage Insurance Canada or any other Person released pursuant to
Section 6.01(b), with respect to any Liabilities released pursuant to
Section 6.01(b).

 

12



--------------------------------------------------------------------------------

(f) At any time, at the request of the other party, each party shall cause each
of its respective Affiliates and other released persons to execute and deliver
releases reflecting the provisions hereof and such other documents as are
necessary to effect the purposes hereof.

SECTION 6.02 General Indemnification by Genworth Canada. Except as provided in
Section 6.05, Genworth Canada shall indemnify, defend and hold harmless on an
After-Tax Basis Genworth Financial and its directors, officers and employees,
and their heirs, executors, successors and assigns (collectively, the “Genworth
Financial Indemnified Parties”) from and against any and all Liabilities arising
out of, resulting from or otherwise related to any of the following items
(without duplication):

(a) any failure by Genworth Mortgage Insurance Canada or any other Person to
pay, perform or otherwise properly discharge any of Genworth Mortgage Insurance
Canada’s liabilities, whether prior to or after the Closing Date;

(b) Genworth Mortgage Insurance Canada’s current or future businesses and, in
respect of third party claims, Genworth Mortgage Insurance Canada’s businesses
irrespective of when the facts giving rise to such claims arose;

(c) any breach by Genworth Mortgage Insurance Canada of this Agreement or any
other IPO Agreement; and

(d) all information contained in the prospectus and any other materials
distributed in connection with the Offering or the transactions contemplated in
the IPO Agreements, and any untrue statement or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact required
to be stated therein or necessary to make the statements therein not misleading,
in each case other than with respect to statements or omissions relating
exclusively to (i) Genworth Financial, and (ii) Genworth Financial’s businesses,
which (i) and (ii) are collectively referred to as the “Genworth Financial
Disclosure Portions”.

SECTION 6.03 General Indemnification by GFMICC. Except as provided in
Section 6.05, GFMICC shall indemnify, defend and hold harmless on an After-Tax
Basis the Genworth Financial Indemnified Parties from and against any and all
Liabilities arising out of, resulting from or otherwise related to any of the
following items (without duplication):

(a) any failure by GFMICC or any other Person to pay, perform or otherwise
properly discharge any of GFMICC’s liabilities, whether prior to or after the
Closing Date;

(b) GFMICC’s current or future businesses and, in respect of third party claims,
GFMICC’s businesses irrespective of when the facts giving rise to such claims
arose; and

(c) any breach by GFMICC of this Agreement or any other IPO Agreement.

SECTION 6.04 General Indemnification by Genworth Financial. Except as provided
in Section 6.05, Genworth Financial shall indemnify, defend and hold harmless on
an After-Tax Basis Genworth Mortgage Insurance Canada and each of its directors,
officers and employees, and their heirs, executors, successors and assigns
(collectively, the “Genworth Mortgage Insurance Canada Indemnified Parties”)
from and against any and all Liabilities arising out of, resulting from or
otherwise related to any of the following items (without duplication):

(a) any failure by Genworth Financial or any other Person to pay, perform or
otherwise properly discharge any of Genworth Financial’s liabilities, whether
prior to or after the Closing Date;

 

13



--------------------------------------------------------------------------------

(b) Genworth Financial’s current or future businesses and, in respect of third
party claims, Genworth Financial’s businesses irrespective of when the facts
giving rise to such claims arose;

(c) any breach by Genworth Financial of this Agreement or any other IPO
Agreement; and

(d) all information contained in the Genworth Financial Disclosure Portions, and
any untrue statement or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading.

SECTION 6.05 Contribution.

(a) If the indemnification provided for in this Article VI is unavailable to, or
insufficient to hold harmless on an After-Tax Basis, an indemnified party under
Section 6.02(d) or Section 6.04(d) hereof in respect of any Liabilities referred
to therein, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of such Liabilities (or actions in
respect thereof) in such proportion as is appropriate to reflect the relative
fault of the indemnifying party and the indemnified party in connection with the
actions which resulted in Liabilities as well as any other relevant equitable
considerations. The relative fault of such indemnifying party and indemnified
party shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by such
indemnifying party or indemnified party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

(b) The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 6.05 were determined by a pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in paragraph (a) above. The amount paid
or payable by an indemnified party as a result of the Liabilities referred to in
paragraph (a), above, shall be deemed to include, subject to the limitations set
forth above, any legal or other fees or expenses reasonably incurred by such
indemnified party in connection with investigating any claim or defending any
Action. No person guilty of fraudulent misrepresentation shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.

 

14



--------------------------------------------------------------------------------

SECTION 6.06 Indemnification Obligations Net of Insurance Proceeds and Other
Amounts, On an After-Tax Basis.

(a) Any Liability subject to indemnification or contribution pursuant to this
Article VI will be net of Insurance Proceeds that actually reduce the amount of
the Liability and will be determined on an After-Tax Basis. Accordingly, the
amount which any party (an “Indemnifying Party”) is required to pay to any
Person entitled to indemnification hereunder (an “Indemnified Party”) will be
reduced by any Insurance Proceeds theretofore actually recovered by or on behalf
of the Indemnified Party in respect of the related Liability. If an Indemnified
Party receives a payment (an “Indemnity Payment”) required by this Agreement
from an Indemnifying Party in respect of any Liability and subsequently receives
Insurance Proceeds, then the Indemnified Party will pay to the Indemnifying
Party an amount equal to the excess of the Indemnity Payment received over the
amount of the Indemnity Payment that would have been due if the Insurance
Proceeds had been received, realized or recovered before the Indemnity Payment
was made.

(b) An insurer who would otherwise be obligated to pay any claim shall not be
relieved of the responsibility with respect thereto or, solely by virtue of the
indemnification provisions hereof, have any subrogation rights with respect
thereto. The Indemnified Party shall use its commercially reasonable efforts to
seek to collect or recover any third-party Insurance Proceeds (other than
Insurance Proceeds under an arrangement where future premiums are adjusted to
reflect prior claims in excess of prior premiums) to which the Indemnified Party
is entitled in connection with any Liability for which the Indemnified Party
seeks indemnification pursuant to this Article VI; provided that the Indemnified
Party’s inability to collect or recover any such Insurance Proceeds shall not
limit the Indemnifying Party’s obligations hereunder.

(c) The term “After-Tax Basis” as used in this Article VI means that, in
determining the amount of the payment necessary to indemnify any party against,
or reimburse any party for, Liabilities, the amount of such Liabilities will be
determined net of any reduction in Tax derived by the indemnified party as the
result of sustaining or paying such Liabilities, and the amount of such
indemnification payment will be increased (i.e., “grossed up”) by the amount
necessary to satisfy any income or other Tax liabilities incurred by the
indemnified party as a result of its receipt of, or right to receive, such
indemnification payment (as so increased), so that the indemnified party is put
in the same net after-Tax economic position as if it had not incurred such
Liabilities, in each case without taking into account any impact on the tax
basis that an indemnified party has in its assets.

SECTION 6.07 Procedures for Indemnification of Third Party Claims.

(a) If an Indemnified Party shall receive notice or otherwise learn of the
assertion by a Person (including any Governmental Authority) who is not a party
or one of its Affiliates of any claim or of the commencement by any such Person
of any Action (collectively, a “Third Party Claim”) with respect to which an
Indemnifying Party may be obligated to provide indemnification to such
Indemnified Party pursuant to Section 6.02, 6.03 or 6.04, or any other Section
of this Agreement or any other IPO Agreement, such Indemnified Party shall give
such Indemnifying Party written notice thereof within 10 days after becoming
aware of such Third Party Claim. Any such notice shall describe the Third Party
Claim in reasonable detail.

 

15



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the failure of any Indemnified Party or other
Person to give notice as provided in this Section 6.07(a) shall not relieve the
Indemnifying Party of its obligations under this Article VI or under the
indemnification provisions of any other IPO Agreement, except to the extent that
such Indemnifying Party is actually prejudiced by such failure to give notice.

(b) An Indemnifying Party may elect to defend (and to seek to settle or
compromise), at such Indemnifying Party’s own expense and by such Indemnifying
Party’s own counsel, any Third Party Claim. Within 60 days after the receipt of
notice from an Indemnified Party in accordance with Section 6.07(a) (or sooner,
if the nature of such Third Party Claim so requires), the Indemnifying Party
shall notify the Indemnified Party of its election whether the Indemnifying
Party will assume responsibility for defending such Third Party Claim, which
election shall specify any reservations or exceptions. During such time, the
Indemnified Party shall not take any action that could prejudice the
Indemnifying Party’s ability to defend the Third Party Claim. After notice from
an Indemnifying Party to an Indemnified Party of its election to assume the
defense of a Third Party Claim, such Indemnified Party shall have the right to
employ separate counsel and to participate in (but not control) the defense,
compromise, or settlement thereof, but the fees and expenses of such counsel
shall be the expense of such Indemnified Party except as set forth in the next
sentence. If the Indemnifying Party has elected to assume the defense of the
Third Party Claim but has specified, and continues to assert, any reservations
or exceptions in such notice, then, in any such case, the reasonable fees and
expenses of one separate counsel for all Indemnified Parties shall be borne by
the Indemnifying Party, but the Indemnifying Party shall be entitled to
reimbursement by the Indemnified Party for payment of any such fees and expenses
to the extent that it establishes that such reservations and exceptions were
proper.

(c) If an Indemnifying Party elects not to assume responsibility for defending a
Third Party Claim, or fails to notify an Indemnified Party of its election as
provided in Section 6.07(b), such Indemnified Party may defend such Third Party
Claim at the cost and expense of the Indemnifying Party.

(d) Unless the Indemnifying Party has failed to assume the defense of the Third
Party Claim in accordance with the terms of this Agreement, no Indemnified Party
may settle or compromise any Third Party Claim without the consent of the
Indemnifying Party. No Indemnifying Party shall consent to entry of any judgment
or enter into any settlement of any pending or threatened Third Party Claim in
respect of which any Indemnified Party is or could have been a party and
indemnity could have been sought hereunder by such Indemnified Party without the
consent of the Indemnified Party if (i) the effect thereof is to permit any
injunction, declaratory judgment, other order or other nonmonetary relief to be
entered, directly or indirectly against such Indemnified Party and (ii) such
settlement does not include an unconditional release of such Indemnified Party
from all liability on claims that are the subject matter of such Third Party
Claim.

 

16



--------------------------------------------------------------------------------

SECTION 6.08 Additional Matters.

(a) Indemnification or contribution payments in respect of any Liabilities for
which an Indemnified Party is entitled to indemnification or contribution under
this Article VI or under any other IPO Agreement shall be paid by the
Indemnifying Party to the Indemnified Party as such Liabilities are incurred
upon demand by the Indemnified Party, including reasonably satisfactory
documentation setting forth the basis for the amount of such indemnification or
contribution payment, including documentation with respect to calculations made
on an After-Tax Basis and consideration of any Insurance Proceeds that actually
reduce the amount of such Liabilities. The indemnity and contribution agreements
contained in this Article VI or under any other IPO Agreement shall remain
operative and in full force and effect, regardless of (i) any investigation made
by or on behalf of any Indemnified Party; (ii) the knowledge by the Indemnified
Party of Liabilities for which it might be entitled to indemnification or
contribution hereunder; and (iii) any termination of this Agreement or any other
IPO Agreement.

(b) Any claim on account of a Liability which does not result from a Third Party
Claim shall be asserted by written notice given by the Indemnified Party to the
applicable Indemnifying Party. Such Indemnifying Party shall have a period of 30
days after the receipt of such notice within which to respond thereto. If such
Indemnifying Party does not respond within such 30-day period, such Indemnifying
Party shall be deemed to have refused to accept responsibility to make payment.
If such Indemnifying Party does not respond within such 30-day period or rejects
such claim in whole or in part, such Indemnified Party shall be free to pursue
such remedies as may be available to such party as contemplated by this
Agreement and the other IPO Agreements without prejudice to its continuing
rights to pursue indemnification or contribution hereunder or thereunder.

(c) If payment is made by or on behalf of any Indemnifying Party to any
Indemnified Party in connection with any Third Party Claim, such Indemnifying
Party shall be subrogated to and shall stand in the place of such Indemnified
Party as to any events or circumstances in respect of which such Indemnified
Party may have any right, defense or claim relating to such Third Party Claim
against any claimant or plaintiff asserting such Third Party Claim or against
any other Person. Such Indemnified Party shall cooperate with such Indemnifying
Party in a reasonable manner, and at the cost and expense of such Indemnifying
Party, in prosecuting any subrogated right, defense or claim.

(d) In an Action in which the Indemnifying Party is not a named defendant, if
either the Indemnified Party or Indemnifying Party shall so request, the parties
shall endeavor to substitute the Indemnifying Party for the named defendant if
they conclude that substitution is desirable and practical. If such substitution
or addition cannot be achieved for any reason or is not requested, the named
defendant shall allow the Indemnifying Party to manage the Action as set forth
in this section, and the Indemnifying Party shall fully indemnify the named
defendant against all costs of defending the Action (including court costs,
sanctions imposed by a court, attorneys’ fees, experts fees and all other
external expenses), the costs of any judgment or settlement, and the cost of any
interest or penalties relating to any judgment or settlement.

SECTION 6.09 Remedies Cumulative; Limitations of Liability. The rights provided
in this Article VI shall be cumulative and, subject to the provisions of
Article VII, shall not preclude assertion by any Indemnified Party of any other
rights or the seeking of any and all other remedies against any Indemnifying
Party. Notwithstanding the foregoing, neither Genworth Financial nor Genworth
Mortgage Insurance Canada shall be liable to the other for any special,
indirect, incidental, punitive, consequential, exemplary, statutorily-enhanced
or

 

17



--------------------------------------------------------------------------------

similar damages in excess of compensatory damages (provided that any such
liability with respect to a Third Party Claim shall be considered direct
damages) of the other in connection with this Agreement or the other IPO
Agreements.

SECTION 6.10 Litigation and Settlement Cooperation. Prior to the Trigger Date,
Genworth Financial will use its commercially reasonable efforts to include
Genworth Mortgage Insurance Canada in the settlement of any Third Party Claim
which jointly involves Genworth Financial and Genworth Mortgage Insurance
Canada; provided, however, that Genworth Mortgage Insurance Canada shall be
responsible for its share of any such settlement obligation and any incremental
cost (as reasonably determined by Genworth Financial) to Genworth Financial of
including Genworth Mortgage Insurance Canada in such settlement; provided,
further, that Genworth Mortgage Insurance Canada shall be permitted in good
faith to opt out of any settlement if Genworth Mortgage Insurance Canada agrees
to be responsible for defending its share of such Third Party Claim. The parties
agree to cooperate in the defense and settlement of any such Third Party Claim
which primarily relates to matters, actions, events or occurrences taking place
prior to the Trigger Date. In addition, both Genworth Mortgage Insurance Canada
and Genworth Financial will use their commercially reasonable efforts to make
the necessary filings to permit each party to defend its own interests in any
such Third Party Claim as of the Trigger Date, or as soon as practicable
thereafter.

SECTION 6.11 GFMICC Obligations Several. Notwithstanding any other provision of
this Agreement or any other IPO Agreement:

(a) GFMICC shall be severally, but not jointly, liable in respect of any and all
obligations and liabilities of GFMICC contained in this Agreement or any other
IPO Agreement, irrespective of whether such obligations or liabilities are
expressed as obligations or liabilities of GFMICC or of Genworth Mortgage
Insurance Canada;

(b) GFMICC shall not be liable for the obligations or liabilities of any of its
Affiliates, including Genworth Canada; and

(c) Genworth Canada shall be jointly and severally liable for all obligations of
itself and its Affiliates, including GFMICC.

ARTICLE VII

DISPUTE RESOLUTION

SECTION 7.01 Dispute Resolution.

(a) Except as otherwise set forth in this Agreement or in any other IPO
Agreement, any dispute, controversy or claim arising out of, or relating to this
Agreement or the other IPO Agreements, including the validity, interpretation,
performance, breach or termination thereof (a “Dispute”), shall be resolved in
accordance with the provisions of this Article VII, which shall be the sole and
exclusive procedures for the resolution of any such Dispute unless otherwise
specified below or in any other IPO Agreement.

 

18



--------------------------------------------------------------------------------

(b) To the extent that any Dispute is not subject to settlement in accordance
with the procedures set forth in Section 7.03, below (a “Non-arbitral Dispute”),
the parties hereto hereby irrevocably submit to the non-exclusive jurisdiction
of any court located within the State of New York or the Province of Ontario
over any such Non-arbitral Dispute and each party hereby irrevocably agrees that
all claims in respect of any such Non-arbitral Dispute or any suit, action
proceeding related thereto may be heard and determined in such courts. The
parties hereby irrevocably waive, to the fullest extent permitted by Applicable
Law, any objection which they may now or hereafter have to the laying of venue
of any such Non-arbitral Dispute brought in such court or any defense of
inconvenient forum for the maintenance of such dispute. Each of the parties
hereto agrees that a judgment in any such Non-arbitral Dispute may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided
by Applicable Law.

SECTION 7.02 General Provisions.

(a) Commencing with a notice of arbitration delivered in accordance with the CPR
Arbitration Rules (as defined below), all communications between the parties or
their Representatives in connection with the attempted resolution of any Dispute
shall be deemed to have been delivered in furtherance of a Dispute settlement
and shall be exempt from discovery and production, and shall not be admissible
in evidence for any reason (whether as an admission or otherwise), in any
arbitral or other proceeding for the resolution of the Dispute.

(b) The parties expressly waive and forego any right to trial by jury.

(c) The specific procedures set forth below, including but not limited to the
time limits referenced therein, may be modified by agreement of the parties in
writing.

(d) All applicable statutes of limitations and defenses based upon the passage
of time shall be tolled while the procedures specified in this Article VII are
pending. The parties will take such action, if any, required to effectuate such
tolling.

(e) Notwithstanding anything to the contrary contained in this Article VII, any
Dispute relating to Genworth Financial’s rights as a shareholder of Genworth
Mortgage Insurance Canada pursuant to Applicable Law, Genworth Mortgage
Insurance Canada’s constating documents or the Shareholder Agreement, will not
be governed by or subject to the procedures set forth in Section 7.03, below.

SECTION 7.03 Arbitration.

(a) Either party may submit any Dispute other than a Non-arbitral Dispute to be
finally resolved by arbitration pursuant to the CPR Institute for Dispute
Resolution (“CPR”) Rules for Non-Administered Arbitration of International
Disputes as then in effect (the “CPR Arbitration Rules”). The parties consent to
a single, consolidated arbitration for all known Disputes existing at the time
of the arbitration and for which arbitration is permitted.

(b) The arbitral tribunal shall be composed of three arbitrators (one appointed
by each party to the Dispute and the third chosen by the first two arbitrators,
in accordance with the CPR Arbitration Rules). The arbitration shall be
conducted in Toronto, Ontario, Canada.

 

19



--------------------------------------------------------------------------------

Each party shall be permitted to present its case, witnesses and evidence, if
any, in the presence of the other party. A written transcript of the proceedings
shall be made and furnished to the parties. The arbitrators shall determine the
Dispute in accordance with the laws of the Province of Ontario, without giving
effect to any conflict of law rules or other rules that might render such law
inapplicable or unavailable, and shall apply this Agreement and the other IPO
Agreements according to their respective terms.

(c) The parties agree to be bound by any award or order resulting from any
arbitration conducted in accordance with this Section 7.03 and further agree
that judgment on any award or order resulting from an arbitration conducted
under this Section 7.03 may be entered and enforced in any court having
jurisdiction thereof.

(d) Except as expressly permitted by this Agreement, no party will commence or
voluntarily participate in any court action or proceeding concerning a Dispute
(other than a Non-arbitral Dispute), except (i) for enforcement as contemplated
by Section 7.03(c) above, (ii) to restrict or vacate an arbitral decision based
on the grounds specified under Applicable Law, or (iii) for interim relief as
provided in paragraph (e) below. For purposes of the foregoing, the parties
hereto submit to the non-exclusive jurisdiction of the courts of the State of
New York.

(e) In addition to the authority otherwise conferred on the arbitral tribunal,
the tribunal shall have the authority to make such orders for interim relief,
including injunctive relief, as it may deem just and equitable. Notwithstanding
Section 7.03(d) above, each party acknowledges that in the event of any actual
or threatened breach of the provisions of (i) Section 5.01, (ii) the Cross
License and (iii) the Transitional Trade-Mark License, the remedy at law would
not be adequate, and therefore injunctive or other interim relief may be sought
immediately to restrain such breach. If the tribunal shall not have been
appointed, either party may seek interim relief from a court having
jurisdiction.

(f) The arbitral tribunal shall have the authority and discretion to award costs
in connection with the resolution of any Dispute in accordance with this
Article VII.

ARTICLE VIII

GENERAL PROVISIONS

SECTION 8.01 Representations and Warranties; Fiduciary Duties.

(a) Each of Genworth Financial and Genworth Mortgage Insurance Canada represents
as follows:

 

  (i) each such Person has the requisite corporate or other power and authority
and has taken all corporate or other action necessary in order to execute,
deliver and perform each of this Agreement and each other IPO Agreement to which
it is a party and to consummate the transactions contemplated hereby and
thereby; and

 

20



--------------------------------------------------------------------------------

  (ii) this Agreement and each other IPO Agreement to which it is a party has
been duly executed and delivered by it and constitutes a valid and binding
agreement of it enforceable in accordance with the terms thereof.

(b) Notwithstanding any provision of this Agreement or any other IPO Agreement,
none of Genworth Financial nor Genworth Mortgage Insurance Canada shall be
required to take or omit to take any action, whether with respect to any matter
covered by this Agreement, any other IPO Agreement or otherwise, that would
violate its fiduciary duties to any minority shareholders or non-wholly owned
Subsidiaries (it being understood that directors’ qualifying shares or similar
interests will be disregarded for purposes of determining whether a Subsidiary
is wholly owned).

SECTION 8.02 Further Assurances.

In addition to the actions specifically provided for elsewhere in this Agreement
and the other IPO Agreements, each of the parties hereto will cooperate with
each other and use commercially reasonable efforts, prior to, on and after the
Closing Date, to take, or to cause to be taken, all actions, and to do, or to
cause to be done, all things reasonably necessary on its part under Applicable
Law or contractual obligations to consummate and make effective the transactions
contemplated by this Agreement and the other IPO Agreements.

Without limiting the foregoing, prior to, on and after the Closing Date, each
party hereto shall cooperate with the other parties, and without any further
consideration, but at the expense of the requesting party from and after the
Closing Date, to execute and deliver, or use its commercially reasonable efforts
to cause to be executed and delivered, all instruments and to make all filings
with, and to obtain all consents, approvals or authorizations of, any
Governmental Authority or any other Person under any permit, license, agreement,
indenture or other instrument (including any Consents or Governmental
Approvals), and to take all such other actions as such party may reasonably be
requested to take by any other party hereto from time to time, consistent with
the terms of this Agreement and the other IPO Agreements, in order to effectuate
the provisions and purposes of this Agreement and the other IPO Agreements.

On or prior to the Closing Date, Genworth Financial and Genworth Mortgage
Insurance Canada in their respective capacities as direct and indirect
shareholders of their respective Subsidiaries, shall each ratify any actions
that are reasonably necessary or desirable to be taken by Genworth Financial,
Genworth Mortgage Insurance Canada or any other Subsidiary of Genworth Financial
or Genworth Mortgage Insurance Canada, as the case may be, to effectuate the
transactions contemplated by this Agreement and the other IPO Agreements.

SECTION 8.03 Survival of Covenants. Except as expressly set forth in any IPO
Agreement, the covenants and other agreements contained in this Agreement and
each IPO Agreement, and liability for the breach of any obligations contained
herein or therein, shall survive the Closing and shall remain in full force and
effect.

SECTION 8.04 Governing Law. This Agreement and, unless expressly provided
therein, each other IPO Agreement, shall be governed by and construed and
interpreted in accordance with the Laws of the Province of Ontario irrespective
of choice of Laws principles.

 

21



--------------------------------------------------------------------------------

SECTION 8.05 Force Majeure. No party hereto (or any Person acting on its behalf)
shall have any liability or responsibility for failure to fulfill any obligation
(other than a payment obligation) under this Agreement so long as and to the
extent to which the fulfillment of such obligation is prevented, frustrated,
hindered or delayed as a consequence of circumstances of Force Majeure; provided
that such party shall have exhausted the procedures described in its disaster
recovery, crisis management, and business continuity plan. A party claiming the
benefit of this provision shall, as soon as reasonably practicable after the
occurrence of any such event: (i) notify the other party of the nature and
extent of any such Force Majeure condition and (ii) use commercially reasonable
efforts to remove any such causes and resume performance under this Agreement as
soon as feasible.

SECTION 8.06 Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be given or
made (and shall be deemed to have been duly given or made upon receipt) by
delivery in person, by overnight courier service, by facsimile with receipt
confirmed (followed by delivery of an original via overnight courier service) or
by registered or certified mail (postage prepaid, return receipt requested) to
the respective parties at the following addresses (or at such other address for
a party as shall be specified in a notice given in accordance with this
Section 8.06):

if to Genworth Financial:

Genworth Financial, Inc.

6620 West Broad Street

Richmond, VA 23230

Attention: General Counsel

Phone:   804.662.2574

Fax:       804.662.2414

if to GFMICC or Genworth Canada:

Genworth Financial Mortgage Insurance Company Canada

2060 Winston Park Drive

Suite 300

Oakville, ON L6H 5R7

Attention: General Counsel

Phone:   905.287.5484

Fax:       905.287.5472

 

22



--------------------------------------------------------------------------------

if to Brookfield:

Brookfield Life Assurance Company Limited

c/o AON Insurance Managers (Bermuda) Ltd.

Craig Appin House

8 Wesley Street

Hamilton

HM JX

Bermuda

Attention: President

Phone:   441.295.2220

Fax:       441.292.0217

with a copy to

Brookfield Life Assurance Company Limited

c/o Genworth Financial, Inc.

6620 West Broad Street

Richmond, VA 23230

Attention: President:

Phone:   804.662.2560

Fax:       804.662.2414

SECTION 8.07 Taxes.

(a) Each party shall be responsible for any personal property taxes on property
it owns or leases, for any and all taxes on its business, and for taxes based on
its net income or gross receipts and any other similar taxes imposed by any
Governmental Authority, together with any and all interest, fines and penalties
(collectively, “Taxes”).

(b) Each amount paid or credited under this Agreement shall be net of any amount
with respect to Taxes required to be withheld or remitted under Applicable Laws,
including, for the avoidance of doubt, any amount required to be withheld under
Part XIII or paragraph 153(1)(g) of the Income Tax Act (Canada) and Regulation
105 of the Income Tax Regulations (Canada).

(c) All the amounts that either party shall charge the other under the IPO
Agreements shall be exclusive of any sales, use, excise, value-added, goods and
services, consumption and any other similar taxes and duties imposed or deemed
imposed by the laws of any Governmental Authority, together with any and all
interest, fines and penalties (collectively, “Sales Taxes”) owed, which shall be
borne by the payor.

 

23



--------------------------------------------------------------------------------

(d) A payee shall promptly notify the applicable payor of, and coordinate with
the payor the response to and settlement of, any claim for Sales Taxes asserted
by applicable taxing authorities against the payee for which the payor is
alleged to be financially responsible hereunder. Notwithstanding the above, the
payor’s liability for such Sales Taxes is conditioned upon the payee providing
the payor notification within ten (10) business days of receiving any proposed
assessment of any additional Sales Taxes, interest or penalty due by the payee;
provided that the payor shall be solely responsible for paying any Sales Taxes,
interest and penalties assessed directly against the payor. Notwithstanding the
foregoing, the failure of the payee to give notice as provided in this
Section 8.07(d) shall not relieve the payor of its obligations under this
Section 8.07(d), except to the extent that the payor is actually prejudiced by
such failure to give notice.

(e) A payor shall promptly notify the applicable payee of, and coordinate with
the payee the response to and settlement of, any claim for Taxes asserted by
applicable taxing authorities against the payor for which the payee is alleged
to be financially responsible hereunder. Notwithstanding the above, the payee’s
liability for such Taxes is conditioned upon the payor providing the payee
notification within ten (10) business days of receiving any proposed assessment
of any additional Taxes, interest or penalty due by the payor; provided that the
payee shall be solely responsible for paying any Taxes, interest and penalties
assessed directly against the payee. Notwithstanding the foregoing, the failure
of the payor to give notice as provided in this Section 8.07(e) shall not
relieve the payee of its obligations under this Section 8.07(e), except to the
extent that the payee is actually prejudiced by such failure to give notice.

(f) Each payor shall be entitled to receive and to retain any refund of Sales
Taxes paid to a payee pursuant to any IPO Agreement. In the event a payee shall
be entitled to receive a refund of any Sales Taxes paid by a payor to the payee,
the payee shall promptly pay, or cause the payment of, such refund to the payor.

(g) Each of the parties agrees that if reasonably requested by the other party,
it will cooperate with such other party to enable the accurate determination of
such other party’s tax liability and assist such other party in minimizing its
tax liability to the extent legally permissible. Any invoices issued by a party
shall separately state the amounts of any Taxes or Sales Taxes that such party
is proposing to collect from the relevant payor, and shall separately allocate
and identify fees and charges in respect of Services provided in Canada, if any.

(h) At the sole option of Brookfield, Brookfield and Genworth Canada shall
jointly elect pursuant to subsection 85(1) of the Income Tax Act (Canada) (and
any corresponding provision of applicable provincial tax law) in respect of
either or both of the Pre-Closing Transfers. In any case where Brookfield
determines that it wishes to effect such election, Brookfield shall prepare each
applicable prescribed form, and shall deliver a copy thereof to Genworth Canada,
and, upon receipt thereof, Genworth Canada shall promptly (and in any event
within 30 days following such delivery) execute such form and return such
executed form to Brookfield for filing with the applicable taxing authority;
provided that, notwithstanding the foregoing, the “agreed amount” reflected in
the subsection 85(1) election, if any, in respect of the transfer of Holdings I
from Brookfield to Genworth Canada pursuant to the Pre-Closing Transfers shall
not be less than $1,000,000,000. Provided Genworth Canada complies with the

 

24



--------------------------------------------------------------------------------

foregoing provisions, any late filing penalties payable as a result of any late
filing of such an election shall be the sole responsibility of Brookfield. In
the event Brookfield wishes at any time to amend any such election, Genworth
Canada shall cooperate with Brookfield in seeking consent of any relevant taxing
authority to such amendment. For greater certainty, no such amendment may reduce
the “agreed amount” below $1,000,000,000.

(i) Brookfield shall indemnify Genworth Canada and hold Genworth Canada harmless
from and against any tax that may be assessed against Genworth Canada under
subsection 116(5) of the Income Tax Act (Canada) (and any corresponding
provision of applicable provincial tax law), together with any related penalties
or interest, where such tax, interest or penalties are assessed as a direct
consequence of the acquisition by Genworth Canada of the shares of Holdings I
and Holdings II from Brookfield pursuant to the Pre-Closing Transfers. If
Genworth Canada is so assessed at any time, Genworth Canada shall promptly
notify Brookfield in writing and shall take all reasonable steps that may be
necessary to enable Brookfield to contest such assessment.

(j) No later than 30 days following the date on which the Pre-Closing Transfers
are effected, Genworth Canada shall provide notice to the Minister of National
Revenue of Canada pursuant to subsection 116(5.01) of the Income Tax Act
(Canada) (and in the manner contemplated by subsection 116(5.02) of the Income
Tax Act (Canada)) with respect to the acquisition by Genworth Canada of the
shares of Holdings I and Holdings II from Brookfield pursuant to the Pre-Closing
Transfers; provided that such notice shall be in such form as is acceptable to
Brookfield, acting reasonably.

(k) For so long as Brookfield owns no less than one-third of the outstanding
common shares of Genworth Canada, Genworth Canada shall continue to file all tax
returns on a basis consistent with past practice unless (x) otherwise agreed to
in writing by Brookfield, or (y) otherwise required by Applicable Law.

SECTION 8.08 Regulatory Approval and Compliance. Each of Genworth Financial and
Genworth Mortgage Insurance Canada shall be responsible for its own compliance
with any and all Laws applicable to its performance under this Agreement;
provided, however, that each of Genworth Financial and Genworth Mortgage
Insurance Canada shall, subject to reimbursement of out-of-pocket expenses by
the requesting party, cooperate and provide one another with all reasonably
requested assistance (including, without limitation, the execution of documents
and the provision of relevant information) required by the requesting party to
ensure compliance with all Applicable Laws in connection with any regulatory
action, requirement, inquiry or examination related to this Agreement or the
other IPO Agreements.

SECTION 8.09 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced under any Applicable Law or as a
matter of public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect. Upon such determination that
any term or other provision is invalid, illegal or incapable of being enforced,
the parties to this Agreement shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated by this Agreement be consummated as originally contemplated to the
greatest extent possible.

 

25



--------------------------------------------------------------------------------

SECTION 8.10 Entire Agreement. Except as otherwise expressly provided in this
Agreement, this Agreement (including the Exhibits hereto) constitutes the entire
agreement of the parties hereto with respect to the subject matter of this
Agreement and supersedes all prior agreements and undertakings, both written and
oral, between or on behalf of the parties hereto with respect to the subject
matter of this Agreement.

SECTION 8.11 Assignment; No Third-Party Beneficiaries.

(a) Except as expressly set forth below or in any other IPO Agreement, neither
this Agreement nor any other IPO Agreement may be assigned by any party hereto
or thereto without the prior written consent of the other party, such consent
not to be unreasonably withheld. Notwithstanding the foregoing, this Agreement
and (subject to the express terms of the other IPO Agreements) the other IPO
Agreements (other than the Shareholder Agreement, the Registration Rights
Agreement or the Transitional Trade-Mark License) may be assigned by any party:

 

  (i) to a third party to the extent that, in the case of Genworth Mortgage
Insurance Canada, substantially all of its business is transferred to such third
party and, in the case of Genworth Financial, substantially all of any one or
more of its businesses that are engaged in providing Services to or receiving
Services from Genworth Mortgage Insurance Canada are transferred to such third
party;

 

  (ii) to the surviving entity in any merger, consolidation, equity exchange or
reorganization involving such party;

provided that, in any such event, the assignee executes an agreement to be bound
by all of the obligations of such transferor under this Agreement and the
relevant IPO Agreement(s) (copies of which agreements shall be provided to the
other party).

(b) Notwithstanding Section 8.11(a) or any other provision of this Agreement, in
the event that Genworth Financial transfers one or more of its Affiliates to a
third party, such Affiliate shall cease to be (and such third party transferee
shall not be) bound by the restrictions set forth in Sections 2.01(a) and
2.02(b) hereof from and after the time of completion of the transfer; provided
however, that Genworth Financial shall use all commercially reasonable efforts
to ensure that: (i) such Affiliate returns or destroys any Genworth Mortgage
Insurance Canada Confidential Information in its possession prior to such
transfer, and (ii) no Genworth Mortgage Insurance Canada Confidential
Information is disclosed to or used by such Affiliate or such third party
transferee (following completion of the transfer) without the prior written
consent of Genworth Mortgage Insurance Canada.

(c) Except as provided in Article VI with respect to Indemnified Parties, this
Agreement is for the sole benefit of the parties to this Agreement and their
permitted successors and assigns and nothing in this Agreement, express or
implied, is intended to or shall confer upon any other Person any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.

 

26



--------------------------------------------------------------------------------

SECTION 8.12 Amendment; Waiver. No provision of this Agreement, or of any other
agreement, dated as of the date hereof, between Genworth Financial, Inc. and
Brookfield, related solely to this Agreement, may be amended or modified except
by a written instrument signed by all the parties hereto. No waiver by any party
of any provision hereof shall be effective unless explicitly set forth in
writing and executed by the party so waiving. The waiver by either party hereto
of a breach of any provision of this Agreement shall not operate or be construed
as a waiver of any other subsequent breach.

SECTION 8.13 Rules of Construction. Interpretation of this Agreement shall be
governed by the following rules of construction: (a) words in the singular shall
be held to include the plural and vice versa, and words of one gender shall be
held to include the other gender as the context requires, (b) references to the
terms Article, Section, paragraph, and Schedule are references to the Articles,
Sections, paragraphs, and Schedules to this Agreement unless otherwise
specified, (c) the word “including” and words of similar import shall mean
“including, without limitation,” (d) provisions shall apply, when appropriate,
to successive events and transactions, (e) the headings contained herein are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement and (f) this Agreement shall be construed
without regard to any presumption or rule requiring construction or
interpretation against the party drafting or causing any instrument to be
drafted.

SECTION 8.14 Counterparts. This Agreement may be executed in one or more
counterparts, and by the different parties to each such agreement in separate
counterparts, each of which when executed shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile or electronic transmission shall be as effective as delivery of a
manually executed counterpart of any such Agreement.

[SIGNATURE PAGE FOLLOWS]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed on the
date first written above by their respective duly authorized officers.

 

GENWORTH FINANCIAL, INC. By:   /s/ Joseph J. Pehota   Name:   Joseph J. Pehota  
Title:   Senior Vice President – Corporate Development GENWORTH FINANCIAL
MORTGAGE INSURANCE COMPANY CANADA By:   /s/ Peter Vukanovich   Name:   Peter
Vukanovich   Title:   President and Chief Operating Officer GENWORTH MI CANADA
INC. By:   /s/ Peter Vukanovich   Name:   Peter Vukanovich   Title:   President
and Chief Operating Officer BROOKFIELD LIFE ASSURANCE COMPANY LIMITED By:   /s/
Ward Bobitz   Name:   Ward Bobitz   Title:   President

 

28



--------------------------------------------------------------------------------

SCHEDULE A

EMPLOYEE MATTERS

 

  •  

No employees (other than Brian Hurley) are being transferred from Genworth
Financial to Genworth Mortgage Insurance Canada in connection with the Offering
or the IPO Agreements. Each party will continue to bear all of its respective
responsibilities and liabilities in respect of its own employees (including, for
greater certainty, any such employees who are on a leave of absence at the time
of Closing).

 

  •  

Each party will continue to own and operate its respective employee compensation
and benefit plans from and after closing, subject to the provision of any
Services as set forth in the Transition Services Agreement. Each party will
continue to bear all of its respective responsibilities and liabilities in
respect of its own employee compensation and benefit plans.

 

  •  

Genworth Mortgage Insurance Canada’s employees will cease to be eligible to
participate in all Genworth Financial employee compensation and benefit programs
from and after Closing, and Genworth Mortgage Insurance Canada will establish
plans for its employees providing benefits to such employees that are, in the
aggregate, no less favourable to such employees as those to which they were
entitled under Genworth Financial’s plans as of the Closing Date.
Notwithstanding the foregoing:

 

  •  

Genworth Mortgage Insurance Canada’s employees will be included in Genworth
Financial’s 2009 Reach for Success (“RFS”) and Variable Incentive Compensation
(“VIC”) programs and Genworth Mortgage Insurance Canada will allocate and pay
any RFS and VIC bonuses to such employees at their discretion; and

 

  •  

Any stock options, restricted stock units or performance stock units
(collectively, “Equity Awards”) held by Genworth Mortgage Insurance Canada
employees under the 2004 Genworth Financial, Inc. Omnibus Incentive Plan (the
“Plan”), which are vested or unvested as of June 29, 2009, will be administered
in accordance with the Plan and any applicable award agreements. Until such time
as Genworth Financial ceases beneficially to own, directly or indirectly, at
least 10% of Genworth Mortgage Insurance Canada’s issued and outstanding common
shares, any such Equity Awards shall become subject to each Equity Award’s
provisions dealing with an end of service due to the disposition of a business.

 

  •  

Genworth Mortgage Insurance Canada will continue to recognize all service credit
and unused vacation entitlements of its employees.

 

  •  

Genworth Mortgage Insurance Canada will continue to provide benefits to its
employees which are substantially similar in the aggregate to those in place as
at the Trigger Date for one year following the Trigger Date.

 

29



--------------------------------------------------------------------------------

  •  

Genworth Mortgage Insurance Canada will continue to coordinate with General
Electric Company and its Affiliates (collectively, “GE”) regarding the service
dates that are relevant to the determination of the benefits to which any or all
of Genworth Mortgage Insurance Canada’s employees may be entitled under GE’s
pension plan(s).

 

30



--------------------------------------------------------------------------------

SCHEDULE B

ROFR TERMS

 

(i) The Acquiring Party shall deliver written notice (a “Transaction Notice”) to
the Non-Acquiring Party forthwith if the Acquiring Party or any of its
Affiliates (or any combination thereof) proposes to enter into a Transaction.
The Transaction Notice shall set out the material terms of the Transaction,
including the date on which the Transaction is to close, the party from whom the
Competitive Business is to be acquired (the “Vending Party”), the conditions
precedent to completion of such Transaction and the price to be paid, directly
or indirectly, by the Acquiring Party for, or the value ascribed by the
Acquiring Party to, the Competitive Business, in each case determined by the
Acquiring Party acting in good faith (the “Transaction Price”) and shall be
accompanied by such legal, financial and all other information concerning the
Competitive Business as is necessary for the Non-Acquiring Party to fully assess
the Competitive Business and to make a fully informed decision concerning
whether or not to acquire the Competitive Business (the “Business Information”);
provided that the Non-Acquiring Party shall have executed and delivered to the
Vending Party and the Acquiring Party a non-disclosure agreement in form and
substance acceptable to the parties, acting reasonably.

 

(ii) Upon receipt by the Non-Acquiring Party of the Transaction Notice, the
accompanying Business Information and any other information reasonably requested
by the Non-Acquiring Party concerning the Competitive Business, the
Non-Acquiring Party shall have sixty (60) days to determine whether to acquire
the Competitive Business.

 

(iii)

In the event that the Non-Acquiring Party wishes to exercise its right to
acquire, directly or indirectly, the Competitive Business, it shall deliver
written notice (an “Exercise Notice”) to the Acquiring Party on or before such
sixtieth (60th) day, which notice shall state (i) the Non-Acquiring Party’s
intention to acquire the Competitive Business, (ii) the party from whom the
Non-Acquiring Party proposes to acquire the Competitive Business, (iii) the
price at which the Non-Acquiring Party proposes to acquire the Competitive
Business, and (iv) the other terms and conditions of such acquisition, which
terms and conditions shall include the conditions precedent to the completion of
the Transaction, including receipt of applicable regulatory approvals and other
reasonable closing conditions in favour of the Non-Acquiring Party. If the
Non-Acquiring Party fails to deliver an Exercise Notice to the Acquiring Party
on or before such sixtieth (60th) day, the Non-Acquiring Party shall be deemed
to have waived its right to acquire the Competitive Business and shall be deemed
to have consented to the completion of Transaction on the terms and conditions
specified in the Transaction Notice.

 

(iv)

In the event that the Non-Acquiring Party elects to acquire the Competitive
Business directly from the Vending Party, the Non-Acquiring Party shall have
ninety (90) days to negotiate in good faith the terms of a definitive agreement
in respect of such acquisition with the Vending Party. In the event the
Non-Acquiring Party elects to acquire the Competitive Business from the
Acquiring Party, the Acquiring Party shall thereafter have

 

31



--------------------------------------------------------------------------------

 

ten (10) Business Days to determine whether or not to accept the offer of the
Non-Acquiring Party contained in the Exercise Notice. If the Acquiring Party
does not accept such offer on the terms proposed by the Non-Acquiring Party or
fails to accept the offer within such ten (10) Business Day period, the Parties
shall negotiate in good faith to settle the terms of a definitive agreement in
respect of the acquisition by the Non-Acquiring Party, directly or indirectly,
of the Competitive Business, provided that the Acquiring Party shall only be
required to give such representations, warranties and indemnities in favour of
the Non-Acquiring Party that the Vending Party gives in favour of the Acquiring
Party in addition to those that a reasonable Person acquiring the Competitive
Business, after undertaking a comprehensive due diligence investigation of the
Competitive Business, would request from the Vending Party.

 

(v) If the Non-Acquiring Party reaches a definitive agreement with respect to
the acquisition of the Competitive Business, the closing of such acquisition
shall occur concurrently with or immediately following the closing of the
Transaction or at such later time as agreed to between the Non-Acquiring Party
and the party or parties from whom it is making the acquisition.

 

(vi) If the Non-Acquiring Party is unable to reach a definitive agreement with
respect to the acquisition of the Competitive Business with either the Vending
Party or the Acquiring Party, as applicable, within the applicable period
specified in clause (iv) above, and

 

  (A) the price that the Non-Acquiring Party proposed to pay is equal to or
greater than the Transaction Price, then the Transaction may only proceed if the
Competitive Business is excluded from the Transaction or, solely at the option
of the Non-Acquiring Party, is sold to the Non-Acquiring Party at a price not
greater than the price that the Non-Acquiring Party proposed to pay for the
Competitive Business; or

 

  (B) the price that the Non-Acquiring Party proposed to pay is less than the
Transaction Price in relation to the Competitive Business and an independent
valuator has determined that the price proposed to be paid by the Non-Acquiring
Party for the Competitive Business is less than the fair market value of the
Competitive Business as determined on the date of the Transaction Notice, then
the Acquiring Party may proceed to complete the Transaction on the terms and
conditions specified in the Transaction Notice.

For the purposes of subclause (vi)(B), if the price that the Non-Acquiring Party
proposed to pay is less than the Transaction Price, the Parties shall jointly
select a qualified valuator who is independent of each of the Acquiring Party,
the Non-Acquiring Party and the Vending Party as soon as practicable following
the earlier of (i) the date that the Non-Acquiring Party notifies the Acquiring
Party in writing that it is unable to reach a definitive agreement with either
the Vending Party or the Acquiring Party, as applicable, and (ii) the expiry of
the applicable period specified in clause (iv) above. The Acquiring Party shall
provide or cause to be provided to the valuator as expeditiously as possible,
all information reasonably required by the valuator to determine the fair market
value of the Competitive Business as determined on the date of the Transaction
Notice within twenty

 

32



--------------------------------------------------------------------------------

(20) days of its appointment. The costs and expenses of the valuator in
preparing the valuation shall be borne 50% by the Non-Acquiring Party and 50% by
the Acquiring Party, provided that if the valuator concludes that the price
proposed to be paid by the Non-Acquiring Party is equal to or greater than the
fair market value of the Competitive Business as determined on the date of the
Transaction Notice, then all such costs and expenses shall be borne by the
Acquiring Party.

 

(vii) Should any Transaction not be completed within one-hundred and twenty
(120) days of the Transaction Notice for any reason or should the terms of the
Transaction change from those specified in the Transaction Notice, the Acquiring
Party shall be required to again comply with the provisions of this Schedule B
should the Acquiring Party wish to proceed with the Transaction or an amended
Transaction.

 

33